UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6605



DARNELL A. ALLEN, JR.,

                                                Petitioner - Appellant,

          versus


THOMAS    MCBRIDE,    Warden,      Mount      Olive
Correctional Complex,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00016-REM)


Submitted:   October 2, 2006                 Decided:   January 26, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell A. Allen, Jr., Appellant Pro Se.    Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darnell A. Allen, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition.         We have reviewed

the record and find no reversible error.          Accordingly, we deny

Allen’s motion for appointment of counsel and affirm for the

reasons stated by the district court.       See Allen v. McBride, No.

2:05-cv-00016-REM (N.D. W. Va. Mar. 15, 2006).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -